United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Charleston, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0759
Issued: September 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2019 appellant filed a timely appeal from a January 10, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested an oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order dated
July 17, 2020, the Board exercised its discretion and denied the request for oral argument as the matter could be
adequately addressed based on a review of the evidence of record. Order Denying Request for Oral Argument, Docket
No. 19-0759 (issued July 17, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 10, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
authorization of a left total knee arthroplasty (TKA).
FACTUAL HISTORY
On September 2, 2017 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his left hip, calf, knee, shoulder, and head
when he was hit by a tow motor while in the performance of duty. He stopped work on
September 2, 2017. OWCP accepted the claim for internal derangements of the left knee. It
subsequently expanded acceptance of the claim to include a tear of the medial meniscus of the left
knee.
OWCP paid appellant wage-loss compensation for total disability beginning
October 18, 2017.
A September 2, 2017 computerized tomography (CT) scan of appellant’s left knee revealed
joint effusion and degenerative changes more pronounced medially. A November 14, 2017
magnetic resonance imaging (MRI) scan of the left knee demonstrated severe medial tibiofemoral
compartment osteoarthritis, moderate patellofemoral, and mild lateral tibiofemoral compartment
osteoarthritis, and a high-grade radial tear near the posterior junction of the medial meniscus.
In a report dated December 7, 2017, Dr. Benjamin Craig Taylor, a Board-certified
orthopedic surgeon, noted effusion, tenderness, and mild swelling of the left knee. He diagnosed
a left knee meniscal tear and recommended a partial meniscectomy.
On January 12, 2018 Dr. Taylor performed an arthroscopic partial left medial and lateral
meniscectomy. In a May 9, 2018 progress report, Dr. Taylor noted that appellant had completed
a course of physical therapy. He observed severe left knee osteoarthritis as demonstrated on x-ray
and visualized during surgery. Dr. Taylor indicated that appellant would “likely be a TKA
candidate in the future.”
In a progress report dated August 8, 2018, Dr. Taylor provided examination findings of
moderate left knee effusion with crepitus and reduced motion. He diagnosed status post left knee
arthroscopy with degenerative joint disease. Dr. Taylor advised that “the injury has unfortunately
led to degenerative changes that are not responding to conservative means….” He referred
appellant to Dr. Sanjay Mehta, an orthopedic surgeon, to discuss the possibility of a TKA.
On August 27, 2018 OWCP referred appellant along with an accepted statement of
accepted facts to Dr. Ralph G. Rohner, Jr., a Board-certified orthopedic surgeon, for a second
opinion examination. It requested that Dr. Rohner address whether the accepted conditions had
resolved and whether appellant could resume his usual employment. Dr. Rohner was also asked
to “[d]iscusss the prognosis and whether there is a need for any further treatment. Please provide
the basis for your opinion and outline any treatment recommendations.”
In a report dated September 18, 2018, Dr. Mehta discussed appellant’s history of injuring
his left leg at work a year prior and his current complaints of severe left knee pain. He obtained
x-rays which he interpreted as “severe arthritis in his left knee [with] complete loss of cartilage in

2

the medial joint line with bone-on-bone and a severe varus deformity.” Dr. Mehta recommended
a knee arthroplasty, noting that appellant had failed conservative treatment.
On September 24, 2018 Dr. Mehta requested surgical authorization for a TKA.
In a report dated September 24, 2018, Dr. Rohner discussed appellant’s history of an
employment injury and January 12, 2018 partial lateral and medial menisectomy.4 He reviewed
progress reports from Dr. Taylor dated March through August 2018, noting that he had found that
appellant had “significant arthritis changes in his knee to a degree that total joint arthroplasty
would likely become necessary.” Dr. Rohner diagnosed internal derangement and a medial
meniscal tear of the left knee. He related that appellant “had a preexisting asymptomatic condition
of his knee which was significantly aggravated by his work injury. The preexisting condition was
osteoarthritis, and the current symptomatology, due to the aggravation of that issue, is permanent.”
Dr. Rohner opined that appellant had continued residuals of his condition as demonstrated by
objective findings on examination and was disabled from his usual employment. He provided
work restrictions. Dr. Rohner noted that a “substantial aggravation of preexisting osteoarthritis”
was “an accurate diagnosis of the allowed nebulous diagnosis ‘other internal derangement of the
left knee.’”
By decision dated January 10, 2019, OWCP denied authorization for a TKA. It found that
the evidence established that the requested procedure was not medically necessary.
LEGAL PRECEDENT
Section 8103(a) of FECA5 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening in the amount of monthly compensation.6
In interpreting section 8103 of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided, with the only limitation on OWCP’s authority being
that of reasonableness.7 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.8 To be entitled to
reimbursement of medical expenses, a claimant has the burden of proof to establish that the
expenditures were incurred for treatment of the effects of an employment-related injury or

4

D. Rohner listed the date of appellant’s employment injury as August 27, 2018.

5

Supra note 2.

6

5 U.S.C. § 8103; see N.G., Docket No. 18-1340 (issued March 6, 2019).

7

See C.L., Docket No. 17-0230 (issued April 24, 2018); D.K., 59 ECAB 141 (2007).

8

M.G., Docket No. 19-1791 (issued August 13, 2020); J.L., Docket No. 18-0503 (issued October 16, 2018).

3

condition. Proof of causal relationship, in a case such as this, must include supporting rationalized
medical evidence.9
In order for a surgical procedure to be authorized, a claimant must submit evidence to show
that the surgery is for a condition causally related to an employment injury and that it is medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.10
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.11 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons.12 The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.13
ANALYSIS
The Board finds that the case is not in posture for decision.
In a report dated August 8, 2018, Dr. Taylor diagnosed status post left knee arthroscopy
with degenerative joint disease. He opined that appellant’s injury had caused degenerative changes
and that conservative treatment had been unsuccessful. Dr. Taylor indicated that he was referring
him to Dr. Mehta for an opinion regarding a left TKA.
On September 18, 2018 Dr. Mehta discussed appellant’s history of an employment injury
to his left leg a year earlier and diagnosed severe left knee arthritis with a complete loss of cartilage.
He recommended a TKA.
OWCP denied appellant’s request for authorization for a left TKA without discussing the
medical evidence from either Dr. Taylor or Dr. Mehta. Dr. Rohner provided an opinion on
appellant’s current condition and disability due to his employment injury. Appellant was referred
to Dr. Rohner before authorization for the TKA was requested. Dr. Rohner was not asked to
specifically address whether appellant required a TKA.

9

R.M., Docket No. 19-1319 (issued December 10, 2019); K.W., Docket No. 18-1523 (issued May 22, 2019).

10

Id.

11

5 U.S.C. § 8124(a).

12

20 C.F.R. § 10.126.

13

J.R., Docket No. 19-0746 (issued June 9, 2020); L.M., Docket No. 13-2017 (issued February 21, 2014); Federal
(FECA) Procedure Manual Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013) (all decisions should
contain findings of fact sufficient to identify the benefit being denied and the reason for the disallowance).

4

Section 8124(a) of FECA14 and section 10.126 of the implementing regulations15 require
that final decisions of OWCP contain findings of fact and a statement of reasons. A decision
denying a claim should contain a correct description of the basis for the denial in order that the
parties of interest have a clear understanding of the precise defect of the claim and the kind of
evidence which would overcome it.16 The Board finds that OWCP’s January 10, 2019 decision
was incomplete as it failed to make findings regarding whether the medical evidence established
that the requested left TKA was causally related to appellant’s accepted employment injury and
medically warranted. As such, appellant was unable to understand the precise defect of the claim
and the kind of evidence which would overcome it.17
OWCP, consequently, has not fulfilled its responsibility under section 8124 of FECA and
section 10.126 of its implementing regulations.18 The case will therefore be remanded to OWCP
for a proper decision, to include findings of fact and a statement of reasons, regarding whether the
medical evidence is sufficient to establish that a left TKA is medically necessary and causally
related to the accepted employment injury.19 Following this and any further development as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

Supra note 11.

15

Supra note 12.

16

O.M., Docket No. 19-0342 (issued November 15, 2019); Patrick Michael Duffy, 43 ECAB 280 (1991).

17

R.M., Docket No. 19-0163 (issued July 17, 2019).

18

See L.D., Docket No. 19-0350 (issued October 22, 2019).

19

R.M., supra note 17.

5

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: September 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

